Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0018] line 2 ends in “,.”  The comma seems inappropriate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	
 	Re claim 15 (and thus claims 16-17), lines 4-5 state that the exhaust port is “spaced apart from the floor”. However the claim is dependent from claim 14 which states that the exhaust port is “provided in the floor” in the second to last line. Clearly something can not be in something and also be apart from that same something. For sake of examination the claims are treated as examined below.
 	Re claim 18, the second lines states “the gas supply port and the exhaust port are provided at least one or more along the linear rail” which is unclear and indefinite as to what is meant. It might be saying each set of ports are provided on the linear rail, or one or both are located along the rail or multiple of each are located along the linear rail or something else entirely. For sake of examination the claim is treated as examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wonik (KR20140017092A).
 	Re claim 1, Wonik teaches a substrate transfer apparatus (generally see figures) comprising: a transfer robot (generally 200); a linear rail unit (generally 130) including a movable plate (generally 260) on which the transfer robot (generally 200) is mounted and a running shaft (generally 250,153,etc.) on which the movable plate travels; and a particle diffusion prevention member (generally 133, 333) configured to prevent diffusion of particles to the outside by maintaining a differential pressure (generally with 140, etc., to some degree at least) between the movable plate and the running shaft.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7,14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wonik (KR20140017092A) in view of Sinofia (JP2018174259A).
 	Re claim 2, Wonik teaches the particle diffusion prevention member includes: a gas supply unit (generally 140) configured to supply a gas into a space between the movable plate and the running shaft; and an exhaust port (generally [0036]) configured to suction air. Wonik does not mention the gas is inert & does not locate the exhaust port though it would be obvious to locate the ports wherever it would likely remove undesired particles such as around the running shaft from below the running shaft and to use inert gas so as to not react with the various items in the chamber and create undesirable affects. Sinofia teaches use of any gas including nitrogen gas (generally [0052], generally considered inert) and suctioning from below the guides (generally 8) and drives (generally 11b) and diffusion prevention members (generally 16, 116, 216, see gas flow arrows) (generally figures 3-6, suction fans exhaust ports 4a). It would have been obvious to one of ordinary skill in the art prior to filling to have modified Wonik as claimed in order to protect the system & prevent undesirable particles and reactions from damaging the substrate or other parts of the system.
 	Re claim 3, Wonik as already modified teaches the particle diffusion prevention member further includes: a meandering gas passage provided in the space between the movable plate and the running shaft such that the inert gas supplied from the gas supply unit is released through the exhaust port.
 	Re claim 4, Wonik as already modified teaches the particle diffusion prevention member further includes: a shielding cover member configured to prevent particles generated in the space between the movable plate and the running shaft and the inert gas supplied from the gas supply unit from diffusing to the outside.
 	Re claim 5, Wonik as already modified already appears to teach the shielding cover member is installed with the same length as the running shaft. However, for completeness and to speed the case by avoiding potential arguments, it would have been obvious to have modified Wonik as claimed in order to protect the entire length of the running shaft from possible particle generation to protect the substrate and system from pollutants.
 	Re claim 6, Wonik as already modified teaches broadly the shielding cover member includes a lower cover provided between the running shaft and the gas supply unit; and an upper cover configured to surround an outer side of the running shaft and a top side of the running shaft.
 	Re claim 7, Wonik as already modified teaches broadly the lower cover and the upper cover provide a meandering gas passage in the space between the movable plate and the running shaft such that the inert gas supplied from the gas supply unit is released through the exhaust port.
 	Re claim 14, Wonik teaches a substrate treating apparatus (generally see figures) comprising: a transfer chamber (generally 100) having a substrate transfer space (generally S) surrounded by a floor (generally lower 120) and walls (generally 110,120); a transfer robot (generally 200) provided in the substrate transfer space; a movable plate (generally 260) on which the transfer robot is mounted; a linear rail (generally 130) on which the movable plate travels; a gas supply port (generally via 140) provided and configured to supply an gas into a space between the movable plate and the linear rail; and an exhaust port (generally [0036], and broadly any of the gas flow exit areas) provided and broadly configured to suction air around the linear rail from below the linear rail.
 	Wonik teaches a gas supply unit (generally 140) configured to broadly supply a gas into a space between the movable plate and the linear rail; and an exhaust port (generally [0036]) configured to suction air. Wonik does not mention the gas is inert & does not locate the exhaust  & supply port in the floor as claimed though it would be obvious to locate the ports wherever it would likely remove undesired particles such around the running shaft from below the running shaft and to use inert gas so as to not react with the various items in the chamber and create undesirable affects. Sinofia teaches use of any gas including nitrogen gas (generally [0052], generally considered inert) and suctioning from below the guides (generally 8) and drives (generally 11b), etc. which could be considered equivalent to a floor area and shielding cover members (generally 16, 116, 216, see gas flow arrows) (generally figures 3-6, suction fans exhaust ports 4a). It would have been obvious to one of ordinary skill in the art prior to filling to have modified Wonik as claimed in order to protect the system & prevent undesirable particles and gas reactions from damaging the substrate or other parts of the system.
 	Re claim 15, Wonik teaches (generally figures 1,3) the linear rail is mounted on a support block (generally figure 3) provided on the floor and is spaced apart from the floor, and wherein the exhaust port is located under the linear rail.
 	Re claim 16, Wonik as already modified may broadly teach a shielding cover member (generally 133,333) provided along the linear rail and configured to surround the linear rail. For completeness and to speed the case by avoiding potential arguments, it would have also been obvious to have modified Wonik as claimed in order to surround / protect the entire length of the linear rail from possible particle generation to protect the substrate and system from pollutants.
 	Re claim 17, Wonik as already modified teaches the shielding cover member provides a meandering gas passage in the space between the movable plate and the linear rail such that the inert gas supplied from the gas supply port is released through the exhaust port.
 	Re claim 18, Wonik as already modified broadly teaches the gas supply port and the exhaust port are provided along the linear rail.

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rice teaches (figures 12A-C) a substrate transfer apparatus with fan airflow supply 483a meandering passage, slots 471,10B, bearing block 458, linear rail 455, robot 85.
Barker teaches (figures 1,4,6,8, cover) a substrate transfer apparatus with a robot (see cover figure) &19,24; gas supply 11, exhaust 15,43,65, linear rail (figure 4), shielding 25,14,etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/         Primary Examiner, Art Unit 3652